81 F.3d 151
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lorenzo A. SCORPIO, Plaintiff-Appellant,v.Julia FOSTER-WOODSON, Institutional Case Manager, NottowayPenitentiary;  Clarence L. Jackson, Chairman of the Board,Virginia Board of Parole;  Edward W. Murray, Director,Department of Corrections of Virginia;  Yvette King,Substance Abuse Counselor;  George Lacks, CorrectionalOfficer;  E. Davis, Rec. Dept. Supervisor;  R. Butler, Rec.Dept. Supervisor;  S.V. Jones, Corporal, Defendants-Appellees.
No. 95-7522.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 21, 1996.Decided:  April 4, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.   T.S. Ellis, III, District Judge.  (CA-93-1424-AM)
Lorenzo A. Scorpio, Appellant Pro Se.  Susan Campbell Alexander, Assistant Attorney General, Richmond, VA, for Appellees.
E.D.Va.
AFFIRMED.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his motion to alter or amend the judgment denying relief in his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm substantially on the reasoning of the district court.   Scorpio v. Foster-Woodson, No. CA-93-1424-AM (E.D.Va. Aug. 18, 1995).   To the extent that the Religious Freedom Restoration Act, 42 U.S.C.A. §§ 2000bb to 2000bb-4 (West 1994), might apply to Appellant's action, Appellees are entitled to immunity.  See Harlow v. Fitzgerald, 457 U.S. 800, 815-16 (1982) (public officials are free from liability for monetary damages if they can plead and prove that their conduct did not violate clearly established statutory or constitutional rights of which a reasonable person would have known).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED